Exhibit 10.3

 

AMENDMENT NUMBER SEVENTEEN
TO
TEXAS REGIONAL BANCSHARES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN
(WITH 401(K) PROVISIONS)

 

Texas Regional Bancshares, Inc., a corporation organized and operating under the
laws of the State of Texas, and registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Company”), together with the
Trustees of the Texas Regional Bancshares, Inc. Amended and Restated Employee
Stock Ownership Plan (with 401(k) Provisions) adopt the following amendments to
the Plan effective as of March 28, 2005.

 

WHEREAS, the Company has established and maintains the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) (the “Plan”); and

 

WHEREAS, Pursuant to Section 10.1 of the Plan, the Company has the right to
amend the Plan, provided that the Trustees join in such Amendment, if the
provisions of the Plan affecting the Trustees are amended; and

 

WHEREAS, previously the Board of Directors amended the Plan to provide that
eligible employees of Southeast Texas Bancshares, Inc. and its affiliates, as a
result of becoming employees of the Company, Texas State Bank, and its
subsidiaries pursuant to certain mergers occurring in 2004, would, if otherwise
eligible for an Employer Discretionary Optional Contribution in 2004, be
credited for that purpose with Hours of Service performed for their former
employers during the period January 1, 2004 to March 12, 2004; and

 

WHEREAS, the Directors now desire to further amend the Plan to provide that such
otherwise eligible employees shall also be credited with Hours of Service
performed for their former employers during the period January 1, 2004 to
March 12, 2004 for the purpose of sharing in the Employer Discretionary Matching
Contributions made for Plan Year 2004; and

 

WHEREAS, pursuant to the Economic Growth and Tax Relief Reconciliation Act of
2001, effective March 28, 2005, the Plan is required to provide “automatic
rollovers” to non-electing terminated participants receiving involuntary
distributions exceeding $1,000; and

 

WHEREAS, the Directors desire to amend the Plan to eliminate involuntary
distributions exceeding $1,000 to terminated participants, effective March 28,
2005.

 

NOW, THEREFORE, IT IS HEREBY RESOLVED THAT the Plan is hereby amended effective
March 28, 2005, except as specifically provided below, as follows:

 


1.              PLAN SUBSECTION 8.4(A) IS AMENDED AND RESTATED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

(a)                                  If a Participant’s employment with the
Employer is terminated for any reason other than death, Total and Permanent
Disability or retirement, then such Participant shall be entitled to such
benefits as are provided hereinafter pursuant to this Section 8.4.

 

If a portion of a Participant’s Account is forfeited, Company Stock allocated to
the Participant’s Company Stock Account must be forfeited only after the
Participant’s Other Investments Account has been depleted.  If interest in more
than one class of Company Stock has been allocated to a Participant’s Account,
the Participant must be treated as forfeiting the same proportion of each such
class.

 

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability, Early or Normal Retirement).  However, at
the election of the Participant, the Administrator shall direct the Trustee that
the entire Vested portion of the Terminated Participant’s Combined Account shall
be payable to such Terminated Participant.  Any distribution under this
paragraph shall be made in a manner which is consistent with and satisfies the
provisions of Section 8.5 and 8.6, including, but not limited to, all notice and
consent requirements of Code Section 411(a)(11) and the Regulations thereunder.

 

If the value of a Terminated Participant’s Vested benefit derived from Employer
and Employee contributions does not exceed $1,000, then the Administrator shall
direct the Trustee to cause the entire Vested benefit to be paid to such
Participant in a single lump sum.

 

1

--------------------------------------------------------------------------------


 

For purposes of this Section 8.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.

 


2.                                      PLAN SUBSECTION 8.5(B) IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(b)                                 Any distribution to a Participant who has a
benefit which exceeds $1,000 shall require such Participant’s written (or in
such other form as permitted by the Internal Revenue Service) consent if such
distribution occurs prior to the time the benefit is “immediately
distributable.” A benefit is “immediately distributable” if any part of the
benefit could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) the later of the
Participant’s Normal Retirement Age or age 62.  Any distribution to a
Beneficiary or “alternate payee” (as defined in Section 8.10), however, shall
require such Beneficiary’s or alternate payee’s consent only if the benefit
exceeds $5,000.  With regard to this required consent:

 

(1)                                  The Participant, Beneficiary, or alternate
payee must be informed of the right to defer receipt of the distribution.  If a
Participant, Beneficiary, or alternate payee fails to consent, it shall be
deemed an election to defer the distribution of any benefit.  However, any
election to defer the receipt of benefits shall not apply with respect to
distributions which are required under Section 8.5(e).

 

(2)                                  Notice of the rights specified under this
paragraph shall be provided no less than thirty (30) days and no more than
ninety (90) days before the date the distribution commences.

 

(3)                                  Written (or such other form as permitted by
the Internal Revenue Service) consent of the Participant to the distribution
must not be made before the Participant, Beneficiary, or alternate payee
receives the notice and must not be made more than ninety (90) days before the
date the distribution commences.

 

(4)                                  No consent shall be valid if a significant
detriment is imposed under the Plan on any Participant, Beneficiary, or
alternate payee who does not consent to the distribution.

 

Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411 (a)-11 (c) is given, provided that: (1) the
Administrator clearly informs the Participant, Beneficiary, or alternate payee
that he or she has a right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and (2) the
Participant, Beneficiary, or alternate payee, after receiving the notice,
affirmatively elects a distribution.


 


3.                                      PLAN SUBPARAGRAPH 8.6(F)(1)(V) IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(v)                                 Cash-Out Distributions.  If the value of the
Participant’s benefit under this Plan does not exceed $1,000, the Administrator
may immediately distribute such benefit without such Participant’s consent.  No
distribution may be made under the preceding sentence after the Annuity Starting
Date unless the Participant and his spouse consent in writing to such
distribution.

 


4.                                      PLAN SUBPARAGRAPH 8.6(F)(1)(VI) IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(vi)                              Restrictions on Cash-Out Distributions in
Excess of $1,000.  Any distribution to a Participant who has a benefit which
exceeds $1,000 shall require such Participant’s written (or in such other form
as permitted by the Internal Revenue Service) consent if such distribution
commences prior to the time the benefit is “immediately distributable.” A
benefit is “immediately distributable” if any part of the benefit could be
distributed to Participant (or surviving spouse) before the Participant attains
(or would have attained if not deceased) the later of his Normal Retirement Age
or age 62.  Further, the spouse of a Participant must consent in writing to any
immediate distribution.  With regard to this required consent:

 

(1)                                  No consent shall be valid unless the
Participant has received a general description of the material features and an
explanation of the relative values of the optional forms of benefit available
under the Plan that would satisfy the notice requirements of Code Section 417.

 

(2)                                  The Participant must be informed of his
right to defer receipt of the distribution.  If a Participant fails to consent,
it shall be deemed an election to defer the commencement of payment of any
benefit.  However, any election to defer the receipt of

 

2

--------------------------------------------------------------------------------


 

benefits shall not apply with respect to distributions which are required under
Section 8.5(e).

 

(3)                                  Notice of the rights specified under this
paragraph shall be provided no less than thirty (30) days and no more than
ninety (90) days before the Annuity Starting Date.

 

(4)                                  Written (or such other form as permitted by
the Internal Revenue Service) consent of the Participant to the distribution
must not be made before the Participant receives the notice and must not be made
more than ninety (90) days before the Annuity Starting Date.

 

(5)                                  No consent shall be valid if a significant
detriment is imposed under the Plan on any Participant who does not consent to
the distribution.

 

Distributions from the Plan will be made in accordance with the requirements of
Code Section 401(a)(9) and the Regulations thereunder (including Regulation
1.401(a)(9)-2, the provisions of which are incorporated herein by reference).

 


5.                                      PLAN SUBPARAGRAPH 8.6(F)(2)(IV) IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(iv)                              Cash-Out Distributions and Restrictions on
Cash-Out Distributions.  If the value of the Participant’s benefit under this
Plan does not exceed $5,000, the Administrator may immediately distribute such
benefit without the consent of the Participant’s spouse.  No distribution may be
made under the preceding sentence after the Annuity Starting Date unless the
spouse consents in writing.  If the value exceeds $5,000, an immediate
distribution of such benefit shall require written consent of the surviving
spouse.  Any written consent required under this paragraph must be obtained not
more than ninety (90) days before commencement of the distribution and shall be
made in a manner consistent with Section 8.6(f)(1)(iv).

 

Distributions from this Plan will be made in accordance with the requirements of
Code Section 401(a)(9) and the Regulations thereunder (including Regulation
1.401(a)(9)-2, the provisions of which are incorporated herein by reference).

 


6.                                      PLAN SECTION 8.8, LOCATION OF
PARTICIPANT OR BENEFICIARY UNKNOWN, IS AMENDED AND RESTATED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 


8.8                                 LOCATION OF PARTICIPANT OR BENEFICIARY
UNKNOWN


 

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.  In the
event a Participant or Beneficiary is located subsequent to the Forfeiture, such
benefit shall be restored, first from Forfeitures, if any, and then from an
additional Employer contribution if necessary.  However, regardless of the
preceding, a benefit which is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissible forfeiture under the Code.

 

7.                                      Section 5.2 of Amendment Number One to
the Plan (as restated in Amendment Number Twelve), Rollovers Disregarded in
Determining Value of Account Balance for Involuntary Distributions, is amended
and restated in its entirety to read as follows:

 

5.2                                 Rollovers Disregarded in Determining Value
of Account Balance for Involuntary Distributions.  For purposes of involuntary
distributions to Beneficiaries and alternate payees under Sections 8.5(b) and
8.6(f) of the Plan (but not for purposes of involuntary distributions to
terminated Participants), the value of a Participant’s nonforfeitable account
balance shall be determined without regard to that portion of the account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meanings of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code.  If the value of the Participants’
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant’s entire nonforfeitable account
balance.

 

3

--------------------------------------------------------------------------------


 

8.                                      Schedule A to the Plan, Service of
Acquired Employees, shall be and hereby is amended and restated, effective
March 12, 2004, in the form attached to this Amendment as Exhibit “A.”

 

IN WITNESS WHEREOF, this Seventeenth Amendment to the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) has been executed this 8th day of March, 2005 to be effective as of
the dates provided above.

 

 

Texas Regional Bancshares, Inc.

 

 

 

By:

    /s/ G.E. Roney

 

 

 

Glen E. Roney,

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

/s/ G.E. Roney

 

 

Glen E. Roney, Trustee

 

 

 

 

 

/s/ Morris Atlas

 

 

Morris Atlas, Trustee

 

 

 

 

 

/s/ Frank N. Boggus

 

 

Frank N. Boggus, Trustee

 

 

4

--------------------------------------------------------------------------------


 

TEXAS REGIONAL BANCSHARES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK
OWNERSHIP PLAN (WITH 401(K) PROVISIONS

 

Schedule “A”

 

Service of Acquired Employees

 

The Employer, Texas Regional Bancshares, Inc., grants “Years of Service” (as
that term is defined in Plan Section 2.76) to the following groups of acquired
Employees for the following periods of service with other employers, as of the
dates indicated below, and for the Plan purposes indicated below:

 

Acquired Group
(including date of hire)

 

Participation Service
(including limits)

 

Vesting Service (including
limits)

 

Entry Date
(including limits)

 

 

 

 

 

 

 

Mid Valley Bank, 1992 (former participants in Mid Valley Bank Employees’ Pension
Plan only)

 

Yes; all service with Mid Valley Bank

 

Yes; all service with Mid Valley Bank

 

Immediately upon employment by Employer (and for compensation earned from Mid
Valley Bank in 1992 and the Employer)

 

 

 

 

 

 

 

First National Bank of South Texas, 1995 (employees of Rio Grande City and Roma
branches as of acquisition by Texas State Bank)

 

Yes; all service with First National Bank of South Texas

 

Yes; all service with First National Bank of South Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

First State Bank & Trust Co., The Border Bank, 1996 (employees as of time of
merger into Texas State Bank)

 

Yes; all service with First State Bank & Trust Co., The Border Bank

 

Yes; all service with First State Bank & Trust Co., The Border Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Brownsville National Bank, Texas Bank & Trust, and Bank of Texas, 1998

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Harlingen Bancshares, Inc., HN Bancshares of Delaware, Inc., and Harlingen
National Bank, August 15, 1999

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of
Delaware, Inc., and Harlingen National Bank

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of
Delaware, Inc., and Harlingen National Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Frost National Bank and Overton Park Bank (Frost National Bank data processing
location in Grapevine, Texas), March 12, 2002

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Riverway Holdings, Inc., Riverway Holdings of Delaware, Inc., and Riverway Bank,
time of 2002 merger

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of
Delaware, Inc., and Riverway Bank

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of
Delaware, Inc., and Riverway Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

5

--------------------------------------------------------------------------------


 

San Juan Bancshares, Inc., San Juan Delaware Financial Corporation, Texas
Country Bank, time of 2002 merger

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The First State Bank;
February 14, 2003

 

Yes; all service with Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The
First State Bank

 

Yes; all service with Corpus Christi Bancshares, Inc.,  CCB-Nevada, Inc., and
The First State Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Southeast Texas Bancshares, Inc., Community Bank & Trust, SSB, Port Arthur
Abstract and Title Company, Southeast Texas Title Company, and Southeast Texas
Insurance Services, L.P. (“its subsidiaries”) (for employees on date of merger)
March 12, 2004

 

Yes; all service with Southeast Texas Bancshares, Inc., its subsidiaries, and
Secure Trust if credited by Southeast Texas Bancshares, Inc. (for employees on
date of merger)

 

Yes; all service with Southeast Texas Bancshares, Inc., its subsidiaries, and
Secure Trust if credited by Southeast Texas Bancshares, Inc. (for employees on
date of merger)

 

Immediately upon employment by Employer (but only for eligible employees age 21
or more, and only for compensation earned from the Employer); in addition, Hours
of Service with Southeast Texas Bancshares, Inc. and subsidiaries served from
January 1, 2004-March 12, 2004 shall be credited for purposes of allocating
Employer Discretionary Optional Contributions and Employer Discretionary
Matching Contributions if the employee is otherwise eligible

 

 

 

 

 

 

 

Valley Mortgage Company, Inc., November 23, 2004

 

Yes; all service with Valley Mortgage Company, Inc. (for employees on date of
merger)

 

Yes; all service with Valley Mortgage Company, Inc. (for employees on date of
merger)

 

Immediately upon employment by Employer (but only for eligible employees age 21
or more, and only for compensation earned from the Employer)

 

 

 

 

 

 

 

Mercantile Bank & Trust and its subsidiaries Mercantile Texas Realty
Services, Inc. and Mercantile Securities, Inc., January 14, 2005

 

Yes; all service with Mercantile Bank & Trust and its subsidiaries Mercantile
Texas Realty Services, Inc. and Mercantile Securities, Inc. (for employees on
date of merger)

 

Yes; all service with Mercantile Bank & Trust and its subsidiaries Mercantile
Texas Realty Services, Inc. and Mercantile Securities, Inc., (for employees on
date of merger)

 

Immediately upon employment by Employer (but only for eligible employees age 21
or more, and only for compensation earned from the Employer)

 

6

--------------------------------------------------------------------------------